PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/962,643
Filing Date: 25 Apr 2018
Appellant(s): Thompson et al.



__________________
Daniel L. Bruzzone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 January 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 26 August 2020 from which the appeal is taken have been modified by the advisory action dated 2 February 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 Line 6 recites “…wherein the transitional scraping edge extends along the entire scraping end without gaps, the transitional scraping edge including a plurality of grooves having a profile and spacing…”  It is unclear as to how the scraping edge can be both “without gaps” and “including a plurality of grooves having a profile and spacing”.  Is the claimed scraping edge of the grill scraper without gaps or does it have grooves?  

	Claim(s) 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Unger et al., CA 2386483.
	Unger et al. disclose a scraper body made of wood (Abstract), the scraper body having a manipulation end the scraper body having a manipulation end (portion left of reference number 10 in Figure 1), a scraping end (at 12), an upper surface and a lower surface (see determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)). Regarding claim 9, the scraping edge is made of a hardwood (maple, see Specifications section 2, by definition of hardwood from https://www.merriam-webster.com/dictionary/hardwood maple is an angiospermous tree).  
[AltContent: arrow][AltContent: ][AltContent: textbox (Unger et al. Figure 1)][AltContent: textbox (scraping end)][AltContent: textbox (groove portions (12))][AltContent: ][AltContent: arrow][AltContent: textbox (scraping edge)][AltContent: textbox (straight portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear and forward tapering surfaces)][AltContent: textbox (central grasping surface)][AltContent: arrow][AltContent: textbox (manipulation end)][AltContent: arrow]
    PNG
    media_image2.png
    410
    420
    media_image2.png
    Greyscale


	
Claims 1, 5-6, 12, 14 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger et al., CA 2386483 in view of Clemans, US 3,530,524.
Regarding claim 1, Unger et al. disclose the claimed invention including a scraper body made of wood (Abstract), the scraper body having a manipulation end (portion left of reference number 10 in Figure 1), a scraping end (at 12), an upper surface and a lower surface (see Figures), wherein the upper and lower surface is beveled to terminate at the scraping end  to define a transitional scraping edge (Figure 1, edge at 12), wherein the scraper body defines a rear tapered surface arranged between the manipulation end and the central grasping surface (the rear tapered surface is the rear portion of 10 that tapers to the manipulation end, Figure 1), wherein the scraper body defines a forward tapered portion between the central grasping surface and the scraping end (forward portion of 10 that tapers to the scraping end, Figure 1), the central grasping surface defining a reduced exterior perimeter in a straight direction between the rear tapered surface and the forward tapered surface (Figure 1), the central grasping surface having a reduced width as compared to the scraping end (Figure 1), wherein the transitional scraping edge includes a straight portion and a plurality of groove portions (Figure 1), wherein the straight portion is defined by an initial straight scraping edge (Figure 1), the straight portion extending along the entire beveled scraping surface to the scraping end but for the groove portions (Figure 1), the plurality of groove portions arranged along the straight portion to define a profile and a spacing corresponding to the upper half of each of a corresponding plurality of gratings of a grilling surface (Abstract, Figures 1-2), the plurality of groove portions are formed by a process of pre-cut grooves (Abstract), and would additionally be capable of having groove portions formed by a process of burning as the scraper is determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Regarding claim 5, the reduced exterior perimeter is sized and configured to conform with the hand of a user to facilitate grasping the grill scraper (at 10, the user is capable of gripping 10 to facilitate grasping of the grill scraper). Regarding claim 6, the transitional scraping edge is configured to form the plurality of groove portions contoured to the top profile of a grilling surface (as it is wood and capable of being used in this manner, Abstract). Regarding claim 12, Unger et al. disclose the claimed invention including a scraper body made of wood (Abstract), the scraper body having a manipulation end (portion left of reference number 10 in Figure 1), a scraping end (at 12), an upper surface and a lower surface (see Figures), wherein the upper and lower surface is beveled to terminate at the scraping end (Figure 1), a transitional scraping edge defined between the upper surface and the lower surface (at 12, Figure 1; scraping edge is conformable in that it is made of wood and is capable of being drawn back and forth across a hot surface to remove debris and wood is heat responsive and will conform to the surface being scraped over time), wherein the scraper body defines a central grasping surface (central surface of 10) wherein the scraper body defines a rear tapered surface arranged between the manipulation end and the central grasping surface (the rear tapered surface is the rear portion is constant between the rear tapered surface and the forward tapered surface.
	Clemans teaches a scraper (14, 18) and hand tool wherein the body (12) defines a rear tapered surface at its manipulation end and a central grasping surface (manipulation end at 36, central grasping surface at 38; the tapering surface is the portion between 36 and 38 in Figure 1), the body further defines a forward tapered surface arranged between the central grasping surface and the scraping end (scraping end is at 16, the forward tapering surface is between 38 and 16), the central grasping surface defining a reduced exterior perimeter that is constant along a straight portion between the rear tapered surface and the forward tapered surface (at 38, Figure 1), the central grasping surface having a reduced width as compared to the scraping 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced exterior perimeter of the central grasping surface of Unger et al. so that it is constant along a straight portion between the tapered surfaces, as taught by Clemans, in order to provide a comfortable surface to hold by the user’s hand during use. 

	Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger et al., CA 2386483 and Clemans, US 3,530,524 in view of Roberts, GB 202,236.
	Unger et al. and Clemans disclose all elements previously mentioned above, however fail to disclose that the beveled scraping surfaces is defined only in the lower surface or the upper surface of the scraper body.
	Roberts teaches a wooden scraper for scraping pans (Lines 8-13) and teaches that the beveled scraping surface is defined in one or more of the upper or lower surfaces of the scraper body (see Figures 1-2, depending on how the scraper is being held the bevel will be on the upper or lower surfaces, see also Lines 8-16).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beveled scraping surfaces of Unger et al. and Clemans so that there is only a beveled surface is one of the upper or lower surfaces, as taught by Roberts, in order to provide an angled scraping edge on only one surface and by making such a modification of a removing a beveled surface would not provide new and unexpected results. 
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger et al., CA 2386483 and Clemans, US 3,530,524.
	Unger et al. and Clemans disclose all elements previously mentioned above, however fail to disclose that the wood is specifically cedar.  It would have been obvious for one of ordinary skill in the art at the time of the invention to specify the wood material of Unger et al. and Clemans to be specifically cedar as cedar is suitable for the intended use of scraping wood on a grill surface and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, USPQ 416., see also MPEP 2144.07.

	Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger et al., CA 2386483 and Clemans, US 3,530,524 in view of Hurst, US 6,351,887.
	Unger et al. and Clemans disclose all elements previously mentioned above however fail to disclose that the manipulation end comprises a rounded grip end.
	Hurst teaches a grill scraper that has a manipulation end (12) and a scraping end (14), the manipulation end comprises a rounded grip end (at 16) to fit comfortably into a user’s hand (Column 4 Lines 20-23).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the manipulation grip end of Unger et al. and Clemans to be rounded, as taught by Hurst, so that the manipulation end is more comfortably received in a user’s hand.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unger et al., CA 2386483 and Clemans, US 3,530,524 in view of Floyd, US 6,485,074.
	Unger et al. and Clemans disclose all elements previously mentioned above however fails to disclose that there is a lanyard arranged in a loop passing through a retention aperture.  Unger et al. does show what appears to be an unlabeled opening or aperture within the scraper body in Figures 1-2.  
	Floyd discloses a grill scraping device with a handle (20) having a lanyard arranged in a loop passing through a retention aperture (26, Figures 1-2) so that a user can hang the device when it is being stored (Column 2 Lines 60-64).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the scraper body of Unger et al. and Clemans to include a retention aperture having a lanyard arranged in a loop passing through it, as taught by Floyd, in order to provide means for storing and hanging the grill scraping device when it is not in use.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim(s) 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Unger et al., CA 2386483. 


(2) Response to Argument
Examiner’s rejection of claims 8-11 rejected under 35 USC 112 second paragraph should be affirmed because the Appellant’s allegation that claim 8 particularly points out and distinctly claims the subject matter is not persuasive.
The Appellant argues (Ap. Br. 11-13) that the “transitional scraping edge” is described in detail in the specification and drawings such that a person of ordinary skill in the art would understand what is being claimed. The Appellant argues that “the Examiner is conflating the scraping edge pre-burning, with the scraping edge post-burning.” The Examiner disagrees for the following reasons. Claim 8 is an apparatus, a grill scraper, and includes a scraper body, a (transitional) scraping edge, and a grasping surface. While the Appellant describes the scraping edge as transitional (in the Appeal Brief the Appellant describes the edge transitioning between “pre-burning” and “post-burning” and points to transitional scraping edge 152 and grooves 154 as shown in Figures 12-13), the complete apparatus or product that the claim is drawn to is a scraping edge having a plurality of grooves. The term “transitional” is defined as “passage from one state, stage, subject, or place to another” according to www.merriam-webster.com and that the transitional state of the Appellant’s edge is not the final or complete product of the claimed apparatus. It is therefore unclear as to how the scraping edge can be both an edge without any gaps (Claim 8 Line 6) and also have a plurality of grooves (Claim 8 Line 7). Claim 8 does not particularly point out and distinctly claim the subject matter that the inventor regards as the invention in that the scraping edge as currently claimed is an edge simultaneously without any gaps and a plurality of grooves. 
Examiner’s anticipation rejection of claims 8-11 by Unger should be maintained, because Unger discloses all of the limitations recited by those claims.
 The Appellant argues (Ap. Br. 13-15) that Unger does not describe “the upper and lower surfaces are beveled to terminate at the scraping end and define a transitional scraping edge”, that the beveled surfaces disclosed by Unger do not define any part of a transitional surface, or any scraping surface. The Appellant alleges that the pre-cut grooves along with the beveled surfaces of Unger do not intersect and “are not involved with scraping whatsoever.” The Appellant argues that because Unger teaches pre-radiused grooves, there is no edge that extends along the entire scraping end. The Examiner respectfully disagrees and points to the marked up figure of Unger (previously presented in the Final Rejection 26 August 2020) demonstrating how the Examiner interprets several of the disputed limitations. 

    PNG
    media_image3.png
    632
    987
    media_image3.png
    Greyscale


The Examiner notes that the scraping end, interpreted as shown in the marked up Figure 1, is the end region or end portion of the entire scraper device. Also, the marked up Figure shows In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the Appellant presents another argument with regards to the anticipation rejection of Claim 8 by Unger (Ap. Br. 15). The Appellant states that the scraper of the present invention includes “plurality of grooves are formed by a process of burning the plurality of grooves by contact between an initial scraping edge that does not have any gaps and a grilling surface that defines the profile and the spacing of those grooves” and that Unger teaches the exact opposite in having pre-formed grooves. The Examiner respectfully disagrees. As previously stated, Unger discloses a transitional scraping edge (see marked up Figure 1), wherein the transitional scraping edge extends along the entire scraping end without gaps, the transitional scraping edge including a plurality of grooves having a profile and a spacing (grooves at 12, Figure 1). Additionally the scraper body of Unger would be capable of having groove portions formed by a process of burning as the scraper is constructed of wood (in the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)).
Last with regards to the anticipation rejection of claim 8 by Unger (Ap. Br. 15), the Appellant argues that the cutouts at handle (10) is not the same as having “a reduced perimeter along a length” and fails to disclose that “the central grasping surfaces defines a reduced exterior perimeter along a length between the manipulation end and the forward tapered surface.” The Appellant alleges that the plain and ordinary construction of the term requires that the handle have a single, reduced exterior perimeter along the length exactly what is shown in Figure 7. The Appellant argues that Unger does not show this. The Examiner respectfully disagrees. The specification of the present application on page 8 states that “Central grasping surface 306 has a reduced exterior perimeter 308 so as to make it easier for a user to wrap their hand about and grasp the grill scraper 300.” Figure 7 of the present application is shown below clearly showing the reduced exterior perimeter at 308:

    PNG
    media_image4.png
    741
    1238
    media_image4.png
    Greyscale


Unger also shows that “the central grasping surfaces defines a reduced exterior perimeter along a length between the manipulation end and the forward tapered surface.” In Figure 1 shown below where reference number 10 is located is where there is a reduced exterior perimeter that extends along the length between the manipulation end and the forward tapered surface:

    PNG
    media_image3.png
    632
    987
    media_image3.png
    Greyscale

Examiner’s anticipation rejection of claim 10 should be maintained, because appellant’s allegation that Unger fails to show “gripping material to enhance a user’s overall grip” is not persuasive. 
Regarding the anticipation rejection of claim 10 by Unger (Ap. Br. 16), the Appellant argues that Unger does not anticipate the claim in that Unger only discloses products made of a single material. The Examiner does not find this argument persuasive as the claim does not require multiple materials. Claim 10 recites “The grill scraper of claim 8, wherein the central grasping surface comprises a gripping material to enhance the user’s overall grip on the grill scraper.” Unger recites a central grasping surface (at 10, see marked up Figure) and it comprises a material, wood (Abstract, second paragraph page 2), that Unger teaches as a suitable gripping material for a user to grip (specification at numbered paragraph 4 “the handle (10) is being held by a user to support the grill grate cleaner”). It is noted that the gripping material features upon which Appellant relies (i.e., a variety of different handle materials including stainless steel, plastic, rubberized sections) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to Appellant's argument that the grip of Unger is not enhanced the Examiner respectfully disagrees. “Enhance” is defined by www.merriam-webster.com as “to increase or improve in value, quality, desirability or attractiveness.” During examination, the Examiner gave the broadest reasonable interpretation of the claims consistent with the specification. The 
Examiner’s rejection of claims 1, 4-6, 12 and 14-18 over Unger in view of Clemens should be maintained, because the combination of these two references is suitable and appropriate as a basis for rejection of the claimed invention. 
The Appellant presents arguments regarding claims 1, 4-6, 12 and 14-17 based on the combination of Unger in view of Clemens and also the combination of Unger and Clemens, in view of Floyd relating to claim 18 (Ap. Br. 16-17) Specifically, the Appellant first argues that it would not have been obvious to combine Unger with Clemans and states that it is not clear why one would modify a device already designed and suited for hand-held use with a different handle for use in paint scraping like Clemans. The Appellant also notes the different intended uses of the scrapers (Unger for grills, Clemans for removing paint). The Examiner respectfully disagrees. Unger discloses the previously discussed central grasping surface defining a reduced exterior perimeter, but does not disclose that the reduced exterior perimeter is constant along a straight portion. Clemans teaches a scraper having a central grasping surface having a reduced width as compared to the scraping end (Figure 1) so that the grasping surface is comfortable to hold while use in scraping and allows fingers to curl about the handle (Column 2 Lines 28-31, 49-51). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced exterior perimeter of the central grasping surface of Unger et al. so that it is constant along a straight portion between the tapered surfaces, as taught by Clemans, in order to provide a comfortable In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Examiner’s rejection of claims 1 and 12 over Unger in view of Clemens should be maintained, because product-by-process claims do not require the specific step to be performed, as long as the structure is identical to the scope of the claim. 
Appellant alleges that claim 1 is patentable, and makes no argument with respect to any other claim. This issue stands or falls based on the product by process language of claims 1 and 12.
The Appellant argues (Ap. Br. 18-19) that the combination of references fail to teach “the plurality of grooves are formed by the process of burning the plurality of grooves by contact between an initial scraping edge that does not have any gaps and a grilling surface that defines the profile and spacing” as recited in independent claim 1 (and claim 12). The Appellant discusses that the grooves of Unger are pre-cut and not formed by burning. Further, the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)). 
The Appellant further alleges that “the grooves being formed by a process of burning is important” compared to conventional wire bristle products (Ap. Br. 19). The Examiner finds this argument to not be persuasive as this does not compare the claimed invention to the closest prior art.

Examiner’s rejection of claims 2-3 over Unger in view of Clemens in view of Roberts should be maintained, because the combination of these three references is suitable and appropriate as a basis for rejection of the claimed invention. The Appellant presents arguments pertaining to the rejection of claims 2 and 3 based on the combination of Unger, Clemens in view of Roberts (Ap. Br. 19-21). The Appellant argues that Roberts is a scraper for a flat pan and that one of ordinary skill in the art would not make the combination with the scrapers of Roberts and Clemans because doing so would render Roberts inoperable for its intended use. The Examiner respectfully disagrees. The Examiner relies on Roberts for its teaching that a beveled scraping surface may be defined in one or more of the upper or lower surfaces of the scraper body (see Figures 1-2, depending on how the scraper is being held the bevel will be on the upper or lower surfaces, see also Lines 8-16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beveled scraping surfaces of Unger et al. and Clemans so that there is only a beveled surface is one of the upper or lower surfaces, as taught by Roberts, in order to provide an angled scraping edge on only one surface and by making such a modification of a removing a beveled surface would not provide new and unexpected results. As stated, the Examiner is not relying on Roberts for a teaching on a flat scraping edge, rather that the scraper can have just one beveled upper or lower surface. Also as stated, the Examiner relies on Clemans only for its teaching of a constant reduced exterior perimeter. The scrapers of Unger, Clemans and Roberts are all in the same field of endeavor as hand tools used for scraping and are both reasonably pertinent to the problem of scraping a surface to remove material from a surface (debris on the grill, paint on a surface, debris on a pan). The combination of these references is appropriate as a basis for rejection of the claimed invention. In response to Appellant's argument that the combination of Unger, Clemans and Roberts is unreasonable, the test for obviousness is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Examiner’s rejection of claim 15 over Unger in view of Clemens in view of Hurst should be maintained, because Hurst, within the breadth and scope the claim, provides the teaching of a scraper wherein the manipulation end comprises a rounded grip end. With regards to claim 15 (Ap. Br. 22-24), the Appellant argues that “the Examiner has failed to give the claim terms the broadest reasonable interpretation.” The Appellant explains that reference number 120 corresponds to the rounded grip end in the instant application and emphasizes that it is a portion gripped during use. The Appellant further states that this rounded grip end is different from “a rounded end” of Hurst alleging that it is not clear how the rounded end could be a gripped portion (reference number 16 in Hurst is the rounded end). The Appellant additionally refers to Column 4, lines 20-23 of Hurst that recite “The proximal end 16 of handle 12 is shaped and configured to have a generally smooth curved surface to fit comfortably within the palm of the user’s hands.” The Appellant interprets that this passage of Hurst reinforces their position that the rounded end is not a rounded grip arguing “that humans do not grasp with their palms, they grasp with their fingers and thumbs.” The Examiner respectfully disagrees. Claim 15 recites “The grill scraper of claim 12, wherein the manipulation end comprises a rounded grip end.” As 

    PNG
    media_image5.png
    706
    577
    media_image5.png
    Greyscale

Again, Hurst describes in Column 4, lines 20-23 that “The proximal end 16 of handle 12 is shaped and configured to have a generally smooth curved surface to fit comfortably within the palm of the user’s hands.” The term “grip” is defined by www.merriam-webster.com as “a part or attachment by which something is held in the hand.” There is no basis for the palm not being able to grip. Proximal end 16 is meant to be gripped by the hand and is capable of being gripped by all parts of a hand in use. The Appellant’s disclosure does not provide any alternative meaning for the “rounded grip end.” The Examiner maintains that the claims are given the broadest reasonable interpretation consistent with the specification. Hurst, within the breadth and scope of claim 15, provides the teaching of a scraper wherein the manipulation end comprises a rounded grip end. See also MPEP 904.01.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723              
                                                                                                                                                                                          Conferees:

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        
/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724     

                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.